Case: 19-40999      Document: 00515536511         Page: 1    Date Filed: 08/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-40999                          August 21, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUDY ALBERTO GONZALEZ-SANTOS, also known as Rudy Gonzales, also
known as Ruiz Gonzales, also known as Michael Josue, also known as Rudy
Santos, also known as Rudy Alberto Gonzalez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:19-CR-886-1


Before DAVIS, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rudy Alberto
Gonzalez-Santos has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez-Santos has filed a response.
We have reviewed counsel’s brief and the relevant portions of the record

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40999    Document: 00515536511    Page: 2   Date Filed: 08/21/2020


                                No. 19-40999

reflected therein, as well as Gonzalez-Santos’s response.     We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2